DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 4/16/2021. Claims 1-10 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of CN201710867695.7, filed 9/22/2017. The assignee of record is HUAWEI TECHNOLOGIES CO., LTD. The listed inventor(s) is/are: QU, Huichun; WU, Pei.
Allowable Subject Matter
Claims 3-5 & 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Response to Arguments
Applicant’s arguments filed 4/16/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 & 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raindel et al. (US 20180067893 A1, filed 6/14/2017; hereinafter Rai) in view of Frank et al. (US 20150039712 A1, published 2/5/2015; hereinafter Fra), and further in view of Tsirkin et al. (US 20180239715 A1, filed 2/17/2017; hereinafter Tsi).
For Claim 1, Rai teaches a data validation method, comprising: 
obtaining, by a first remote direct memory access network interface card (RNIC) of a first device, first data from a second memory of a second device by using a second RNIC of the second device, wherein the first data is at least some data in to be transmitted target data (Rai ¶ 0007 The read application is configured such that the RDMA NIC reads the WQEs from a first memory. The descriptor application is configured such that the first RDMA NIC (i) remote direct memory accesses a second memory of the intermediary host device including writing a first portion of the WQEs directly from the first RDMA NIC to the second memory, and (ii) triggers a second RDMA NIC of the intermediary host device to process the first portion of the WQEs stored in the second memory); 
caching, by the first RNIC, the first data in a cache of the first RNIC (Rai ¶ 0035 The RDMA NIC 122 (i) receives data 136 from an intermediary host device upstream from the terminating host device 56, and (ii) according to RDMA protocols, directly stores the data in the memory 124); 
storing, by the first RNIC, the target data in a first memory of the first device (Rai Claim 1 a core comprising a generation application, wherein the generation application is configured such that the core of the originating host device (i) determines a plan for transferring data between the originating host device and the plurality of host devices, and (ii) generates a plurality of work queue elements (WQEs) to implement the plan; and a first remote direct memory access (RDMA) network interface card (NIC) comprising a read application configured such that the first RDMA NIC reads the plurality of WQEs from a first memory); 
reading, by the first RNIC, second data in the target data from the first memory (Rai Claim 1 a descriptor application configured such that the first RDMA NIC (i) remote direct memory accesses a second memory of the intermediary host device including writing a first portion of the WQEs directly from the first RDMA NIC to the second memory), 
sending, by the first RNIC, an acknowledgement ACK character to the second RNIC (Rai ¶ 0088 The RDMA NIC 122 transmits the ACK signal to the RDMA NIC 62 of the originating host device 52).
Rai does not explicitly teach wherein the second data and the first data are data at a same location in the target data; determining, by the first RNIC, that the first data and the second data are the same.
However, Fra teaches wherein the second data and the first data are data at a same location in the target data (Fra ¶ 0044 In response to an RDMA write message, network adapter 150 writes the data payload to the target memory location using a direct memory access write and returns a hardware acknowledgement (i.e., an acknowledgment generated by the RNIC hardware) to network adapter 120. For an RDMA read, network adapter 150 performs a direct memory access read of data from the target memory location and returns an RDMA read response message to network adapter 120); 
determining, by the first RNIC, that the first data and the second data are the same (Fra ¶ 0044 write and reading of data).
Fra and Rai are analogous art because they are both related to RNIC.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the direct memory access techniques of Fra with the system of Rai because of latency reduction (Fra ¶ 0003).
Rai-Fra does not explicitly teach wherein a memory location for storing the second data in the first memory and a memory location for storing the first data in the second memory correspond to a same memory location.
However, Tsi teaches wherein a memory location for storing the second data in the first memory and a memory location for storing the first data in the second memory correspond to a same memory location (Tsi ¶ 0045 processing logic configures the shared memory space by mapping the first VirtIO ring queue in the shared memory space to the physical PCI NIC for DMA read operations, and mapping the second VirtIO ring queue in the shared memory space to the physical PCI NIC for DMA write operations.).
Tsi and Rai-Fra are analogous art because they are both related to NIC.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the memory access techniques of Tsi with the system of Rai-Fra because of performance benefit (Tsi ¶ 0011).
For Claim 2, Rai-Fra-Tsi teaches a method according to claim 1, wherein in a process in which the first RNIC stores the target data in the first memory, before the first RNIC stores the first data in the target data in the first memory, the method further comprises: performing, by the first RNIC, data processing on the first data and obtaining processed first data, wherein the processed first data is different from the first data (Rai Claim 1 (ii) triggers a second RDMA NIC of the intermediary host device to process the first portion of the WQEs stored in the second memory, and a reception application configured such that the first RDMA NIC receives an acknowledgement signal or a portion of the data from the terminating host device); and 
storing, by the first RNIC, the processed first data in the first memory, wherein a memory address for storing the processed first data in the first memory is the same as a memory address for storing the first data in the first memory (Rai Claim 2 the first RDMA NIC comprises a copy application, wherein the copy application is configured such that the first RDMA NIC direct memory accesses the second memory of the intermediary host device including copying the data from the first memory to the second memory, wherein the data is identified in some of the plurality of WQEs).
For Claim 6, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 7, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20130332557 A1, Abstract- The method involves adding a first remote direct memory access (RDMA) link between a transport control protocol (TCP) server (400) and a TCP client (450). A determination is made whether a RDMA network interface card (RNIC) is enabled on the TCP server or the TCP client. A second RDMA link is added with the selected RNIC. Failure in a failed RDMA link is detected. The first RDMA link is reconfigured to carry one TCP message of a TCP connection assigned to the second RDMA link in response to the detected failure. The TCP message is communicated through the first RDMA link.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446